 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  CASE NO. 2:18-cr-00212-TLN
12                                     Plaintiff,               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS
13   v.                                                         UNDER SPEEDY TRIAL ACT;
                                                                FINDINGS AND ORDER
14   A Vern Saeteurn,
15                                     Defendant.
16

17             Defendant A Vern Saeteurn, by and through Linda M. Parisi, his counsel of record, and

18 plaintiff, by and through its counsel, Vincenza Rabenn/Paul Hemesath, hereby stipulate as follows:

19             1.         By previous stipulation, this matter was set for a Status Conference on May 20, 2020.

20             2.        By this stipulation, the defendant now moves to continue the Status Conference until

21 September 9, 2021, at 9:30 a.m. and to exclude time between May 20 , 2021 and September 9 , 2021

22 and under Local Code T4. The United States does not oppose this request.

23             3.        The parties agree and stipulate, and request that the Court find the following:

24             a.        Counsel for Mr. Saeteurn needs additional time to research regarding the plea

25 agreement, meet with the client and review additional discovery.

26             b.        Defense counsel and the US Attorney have been discussing a resolution to the case and

27 need further time to resolve the matter.

28                                                          1
          Stipulation and Order
 1          c.        Counsel for defendant Mr. Saeteurn believe that failure to grant the above-requested

 2 continuance would deny them the reasonable time necessary for effective preparation, taking into

 3 account the exercise of due diligence.

 4          c.        The United States Attorney agrees to the continuance.

 5          d.        All counsel agrees to the continuance.

 6          e.        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et

 7 seq., within which trial must commence, the time period of May 20, 2021 and September 9, 2021,

 8 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 316l(h)(7)(A), B(iv) [Local CodeT4] because

 9 it results from a continuance granted by the Court at defendant's request on the basis of the Court's

10 finding that the ends of justice served by taking such action outweigh the best interest of the public

11 and the defendant in a speedy trial.

12          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

13 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

14 a trial must commence.

15

16 Dated: May 14, 2021

17                                                           Respectfully Submitted,

18                                                           /s/ Linda M. Parisi
                                                             ______________________________________
19
                                                             Linda M. Parisi
20                                                           Attorney for A Vern Saeteurn

21

22 Dated: May 14, 2021                                       PHILLIP A. TALBERT

23                                                           Acting United States Attorney
24
                                                              /s/ Paul Hemesath
25                                                           _______________________________________
                                                             By: Paul Hemesath
26                                                           Assistant U.S. Attorney
                                                             Attorney for Plaintiff
27

28                                                       2
       Stipulation and Order
 1
   LINDA M. PARISI, SBN 84247
 2 LAW OFFICES OF WING & PARISI
   917 G Street
 3 Sacramento, CA 95814
   Telephone: (916) 441-4888
 4 Facsimile: (916) 441-1575
   Email: linda@wingparisilaw.com
 5
   Attorneys for A Vern Saeteurn
 6

 7

 8                                    IN THE UNITED STATES DISTRICT COURT
 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                                        Case No. 2:18-cr-00212-TLN-1
11    UNITED STATES OF AMERICA
                                                  )                      ORDER
12                                   Plaintiff,
13           v.
14
      A Vern Saeteurn
15                                 Defendant,
16

17
                  Based on the reasons set forth in the stipulation of the parties filed on May 17, 2021, and
18

19 good cause appearing therefrom, the Court adopts the stipulation of the parties in its entirety. IT IS

20 HEREBY ORDERED that the Status Conference currently set for May 20, 2021, be vacated and that

21 the Status Conference be set for September 9, 2021, at 9:30 a.m. The Court finds that the ends of

22 justice to be served by granting a continuance outweigh the best interests of the public and the

23
     defendants in a speedy trial. Accordingly, IT IS HEREBY ORDERED that, for the reasons stated in
24
     the parties’ stipulation filed on May 17, 2021, the time within which the trial of this matter must be
25
     ///
26

27 ///

28                                                          3
           Stipulation and Order
 1
     commenced under the Speedy Trial Act is excluded during the time period of May 20, 2021,
 2

 3 through September 9, 2021, pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv) and Local Code T4.

 4

 5

 6
     Dated: May 18, 2021
 7
                                                             Troy L. Nunley
 8                                                           United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  4
       Stipulation and Order
